ON MOTION EOR REHEARING.
Stephens, J.
A dangerous condition of a roof is known to a servant who is directed b.y the master to go upon the roof to cut out a rotten portion thereof and make repairs. The servant, in going upon the roof with such knowledge, assumes the risk incident to its rotten condition and is therefore not relieved from that assumption by the order of the master or the master’s assurance of safety.
In this ease, although the master may have ordered the servant to go to a particular place upon the roof to remove the rotten portion and may have assured him that that particular place was a safe place for him to work, the dangerous condition of the roof was nevertheless known to the servant. The servant therefore assumed the risk incident to the rotten condition of the roof, and by the exercise of ordinary cart; could have discovered the dangerous and rotten condition of the particular place where he was ordered to work and which the master assured him was safe. He therefore can not recover from the. master for an injury sustained by him *92in the performance of the work, resulting from stepping into a rotten place in the roof.

Rehearing denied.